Citation Nr: 0719851	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a residual 
of exposure to Agent Orange during service.  

2.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as a residual of exposure to Agent 
Orange during service.

3.  Entitlement to service connection for an asbestos related 
lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for peripheral neuropathy and asbestosis.  
An October 2004 rating decision denied service connection for 
type 2 diabetes mellitus.  The veteran has perfected appeals 
with respect to these three issues.

In April 2007, the veteran submitted a claim for entitlement 
to service connection for post-traumatic stress disorder.  
This issue has not been adjudicated by the RO and is not 
properly on appeal.  This issue is referred to the RO for 
action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recent correspondence from the veteran, dated in April 2007, 
indicates that he requests a hearing before a Decision Review 
Officer (DRO) at the Jackson, Mississippi RO.  The veteran 
should be scheduled for the requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested DRO hearing.  The 
veteran must be provided proper notice 
of the date and time of the scheduled 
hearing and the notification should be 
documented in the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


